Exhibit 10.9

LENDER JOINDER AGREEMENT

This LENDER JOINDER AGREEMENT (this “Joinder”) is made as of January 4, 2017.

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among, inter alios, Owl Rock Capital Corporation, a Maryland
corporation, as the Initial Borrower (the “Borrower”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as the Administrative Agent, Letter of Credit Issuer and a
Lender and the other Lenders from time to time party thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The “Additional Lender” referred to on Schedule I agrees as follows:

1.The Additional Lender agrees to become a Lender and to be bound by the terms
of the Credit Agreement as a Lender pursuant to Section 12.11(g) of the Credit
Agreement.

2.The Additional Lender: (a) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents (except for copies of other Lenders’
Assignment and Assumptions which are available to the Additional Lender upon
request), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Joinder;
(b) agrees that it will, independently and without reliance upon the
Administrative Agent, or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Document; (c) confirms that it is an Eligible Assignee;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other Loan Document as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (e) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender; and (f) attaches (or has delivered to the Administrative Agent and the
Borrower) completed and signed copies of any forms that may be required by the
United States Internal Revenue Service (together with any additional supporting
documentation required pursuant to applicable Treasury Department regulations or
such other evidence satisfactory to the Borrower and the Administrative Agent)
in order to certify the Additional Lender’s exemption from United States
withholding taxes with respect to any payments or distributions made or to be
made to the Additional Lender in respect of the Loans or under the Credit
Agreement.

3.Following the execution of this Joinder, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative
Agent.  The effective date for this Joinder (the “Effective Date”) shall be the
date recited above, unless otherwise specified on Schedule I.

4.Upon such execution and delivery, as of the Effective Date, the Additional
Lender shall be a party to the Credit Agreement and the other Loan Documents and
have the rights and obligations of a Lender thereunder.

5.As of the Effective Date, Schedule II (Commitments) to the Credit Agreement is
deemed amended and supplemented to reflect the joinder of the Additional Lender
effectuated hereby.

6.This Joinder and any claim, controversy or dispute arising under or related to
or in connection herewith, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Section 5-1401 of the New York General Obligations
Law.

7.This Joinder may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Joinder by
facsimile or email (with a PDF copy attached) shall be effective as delivery of
a manually executed counterpart of this Joinder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Additional Lender has caused this Joinder to be executed
by its officers thereunto duly authorized as of the date specified thereon.

ADDITIONAL LENDER:

CAPITAL ONE, N.A.


By:
Name:
Title:




 

--------------------------------------------------------------------------------

 

ACCEPTED AND APPROVED:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent


By:
Name:
Title:





 

--------------------------------------------------------------------------------

 

CONSENTED TO:

BORROWER:

OWL ROCK CAPITAL CORPORATION


By:
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I
to
JOINDER

 

ADDITIONAL LENDER

 

 

Lender:

Capital One, N.A.

 

 

Additional Lender’s Commitment:

$75,000,000

Maximum Commitment after giving effect to this Joinder:

$575,000,000

Effective Date (if other than date of Joinder):

N/A

Notice Information:


 

Capital One, N.A.
4445 Willard Ave 6th Floor

Chevy Chase, MD 20815
Attention:
Telephone:
Email:

 

 

 

 

P-1